Firepond Schedule 13D/A, Amendment #4, Exhibit 2 FUNDING AGREEMENT FUNDING AGREEMENT (the "Agreement"), dated as of August 7, 2008, by and among Firepond, Inc. (formerly known as FP Technology, Inc.), a Delaware corporation, with headquarters located at 11 Civic Center Plaza, Suite 310, Mankato, MN 56001(the"Company"), FP Tech Holdings, LLC, a Texas limited liability company, located at 207B North Washington Avenue, Marshall, Texas 75670 ("FP Tech") and (the "Investor"). WHEREAS: A.Pursuant to that certain Amendment and Exchange Agreement, dated as of April 24, 2008 (the "Amendment and Exchange Agreement"), by and between the Company and the Investor, and those certain Amendment and Exchange Agreements, dated as of April 24, 2008 (the "Other Amendment and Exchange Agreements", and together with the Amendment and Exchange Agreement, the "Amendment and Exchange Agreements"), by and between the Company and each of certain other investors signatory thereto (the "Other Investors", and together with the Investor, the "Investors"), among other things, (i) the Company and each of the Investors holding Senior Secured Convertible Notes of the Company (each a "CAP Investor" and collectively, the "CAP Investors") exchanged such Senior Secured Convertible Notes of the Company for Amended and Restated Senior Secured Convertible Notes (the "Exchanged CAP Notes"), which are convertible into shares (the "Exchanged CAP Conversion Shares") of the Company's common stock, par value $0.001 per share (the "Common Stock"), (ii) the Company and each of the CAP Investors exchanged Warrants to Purchase Common Stock of each such CAP Investor for Amended and Restated Warrants to Purchase Common Stock, which are exercisable into shares of Common Stock (the "Exchanged CAP Warrants", and as exercised, the "Exchanged Cap Warrant Shares"), and (ii) the Company and each of the Investors holding Senior Secured Subordinated Notes of the Company (each a "Bridge Investor" and collectively, the "Bridge Investors") exchanged such Senior Secured Subordinated Notes of the Company for (x) Amended and Restated Senior Secured Subordinated Notes (the "Exchanged Bridge Notes") and (y) shares of Common Stock (the "Exchanged Common Shares"). B.The Exchanged CAP Notes are secured by a security interest in all of the assets of the Company pursuant to that certain Amended and Restated Security Agreement, dated as of April 24, 2008 (as amended from time to time, the "CAP Security Agreement"), by and between the Company and The Bank of New York, in its capacity as collateral agent for the holders of the Exchanged CAP Notes (the "CAP Collateral Agent"). C.The Exchanged Bridge Notes are secured by a security interest in substantially all of the assets of the Company pursuant to that certain Amended and Restated Security Agreement, dated as of April 24, 2008 (as amended from time to time, the "Bridge Security Agreement"), by and among the Company and Radcliffe SPC, Ltd. for and on behalf D.of the Class A Segregated Portfolio, in its capacity as collateral agent for the holders of the Exchanged Bridge Notes (the "Bridge Collateral Agent"). E.Pursuant to the Common Stock Purchase Agreement, dated as of April 24, 2008 (the "Stock Purchase Agreement"), FP Tech has an option to purchase approximately 357,143 shares of Company Common Stock at a purchase price of no more than $1.40 per share with gross cash proceeds to the Company of at least $500,000 (the "July Financing"). F.The Company has informed the Investor and FP Tech that it requires additional capital to meet operational goals and objectives. G.FP Tech has stated that it is willing to exercise its option pursuant to the July Financing in return for an option to provide additional funding to the Company; provided the holders of a majority of the principal amount of the Exchanged CAP Notes and the holders of a majority of the principal amount of the Exchanged Bridge Notes execute and deliver to the Company and FP Tech the Agreements (as defined below) (the date thereof, the "Effective Date"). H.Upon the consummation of the Additional Funding (as defined below), the Company and the Investor shall exchange (i) the Exchanged Bridge Notes of the Investor, if any, for the New Exchanged Bridge Notes (as defined below) and New Exchanged Common Shares (as defined below), (ii) the Exchanged CAP Notes of the Investor, if any, for the New Exchanged CAP Notes, (as defined below) and (iii) the Exchanged CAP Warrants of the Investor, if any, for the New Exchanged CAP Warrants (as defined below), in each case, in reliance upon the exemption from registration provided by Section 3(a)(9) of the 1933 Act. I.Concurrently herewith certain of the Other Investors are also entering into agreements identical to this Agreement (the "Other Agreements", and together with this Agreement, the "Agreements") other than proportional changes (the "Proportionate Changes") (i) in the numbers reflecting the different principal amount of such Other Investor's New Exchanged CAP Notes, (ii) in the numbers reflecting the different number of shares of Common Stock issuable upon exercise of the New Exchanged CAP Warrants and (ii) if such Other Investor is a Bridge Investor, in the numbers reflecting the different principal amount of such Other Investor's New Exchanged Bridge Notes and New Exchanged CommonShares. NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises hereinafter set forth and subject to the terms and conditions set forth in this Agreement, the Company, FP Tech and the Investor hereby agree as follows: 1. EXERCISE OF OPTION PURSUANT TO JULY FINANCING AND OPTION FOR ADDITIONAL FUNDING. (a)Exercise of July Financing Option.No later than five (5) business days after the Effective Date, FP Tech agrees to purchase, and the Company agrees to sell to FP Tech, at an exercise price of $1.40 per share, 357,143 shares of Common Stock, in full satisfaction of the July Financing (as contemplated by the Stock Purchase Agreement) (the "Initial Funding"). (b)Additional Funding.Effective the business day after the closing of the July Financing and for a period expiring on June 30, 2009, the Company grants to FP Tech or its assigns an option to purchase, at an exercise price of $1.40 per share of Common Stock (such amount, the "AF Purchase Price"), on or before June 30, 2009, a total of $1.5 million in aggregate amount ofCommon Stock (the "Additional Funding"). (c)Exchange Election.During the period commencing on the closing of the Additional Funding and ending on the earlier to occur of (x) June 30, 2009 and (y) the fifth (5th) Business Day following the closing of the Additional Funding, the Company may, by written notice to each of the Investors during such period, elect to consummate the Exchange (as defined below) (the "Exchange Election"). (d)Exchanged CAP Notes.Upon the exercise of the Exchange Election, the Company shall exchange (the "CAP Note Exchange") the Exchanged CAP Notes of each CAP Investor for senior secured convertible notes (the "New Exchanged CAP Notes"), which are convertible into Common Stock (as converted, the "New Exchanged CAP Conversion Shares") and are identical to the Exchanged CAP Notes except as follows: (i)Maturity.The Maturity Date (as defined in the New Exchanged CAP Notes) shall be December 31, (ii)Interest.Interest on the principal balance outstanding from time to time of the New Exchange CAP Notes accruing at the rate of 12% per annum after December 31, 2009 shall be due and payable quarterly in arrears on the second business day following the end of each fiscal quarter end beginning March 31, 2010 through the Maturity Date. (iii)Conversion Price.
